Citation Nr: 0736986	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-38 682	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1977 to October 
1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for a bilateral foot disability.

In her November 2004 Substantive Appeal, the veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO.  Subsequently that month, she revised her hearing request 
to one for a hearing before a hearing officer at the RO.  By 
letter of February 2005, the RO notified the veteran of a RO 
videoconference hearing that had been scheduled for her in 
Rapid City subsequently that month, but she failed to appear 
for the hearing.  In March 2005, the veteran requested to be 
rescheduled for another RO videoconference hearing at a later 
date.  By letter subsequently in March 2005, the RO notified 
the veteran of a RO videoconference hearing that had been 
scheduled for her in Rapid City for a date in April, but she 
again failed to appear for the hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

The veteran contends that she currently suffers from a 
bilateral foot/ankle disability of service origin.

The service medical records document evaluation of the 
veteran's feet in December 1977.  She was seen for complaints 
of right foot pain in January 1978, at which time the 
impression was rule-out stress, and she was treated with an 
ace wrap.  She was seen again for complaints of right foot 
pain in February 1978 and treated with an ace wrap.  In 
November 1978, she reported a  history of painful or swollen 
ankles or joints.

Post service, July 1989 VA outpatient records document the 
veteran's complaints of bilateral leg pain.  In February 
1990, she was seen with left ankle complaints after an injury 
a few days ago, and the diagnosis was sprain.  In July, she 
complained of bilateral foot pain and swelling, with pain 
radiating up into the ankles, and the diagnosis was plantar 
fasciitis.  In September, she complained of pain and swelling 
in the feet.  In May 1996, she complained of bilateral ankle 
swelling.  The impression after podiatric examination in June 
was extensor tendinitis.  The impression in August after 
complaints of right ankle pain was right foot tendinitis 
along the extensor hallux longus tendon.  In August 2003, the 
veteran underwent podiatric screening for diabetic foot 
problems.  In September 2004, she complained of left ankle 
pain radiating up into the ankle and lower leg, and the 
impression was recurrent posterior tibial tendinitis.

In October 2007 written argument, the veteran's 
representative requested a VA examination to determine 
whether her inservice foot complaints were related to any 
post-service foot disability.  In view of the veteran's 
documented inservice foot complaints and the various post-
service findings of foot disability, the Board concurs that a 
VA examination is necessary to resolve the service connection 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.    

On remand, the RO should also obtain all records of 
outstanding treatment and evaluation of the veteran's feet at 
the Black Hills VA Medical Center (VAMC), Fort Meade, South 
Dakota from 2004 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that she has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in her possession, 
and ensure that she receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain all records of 
outstanding treatment and evaluation of 
the veteran's feet at the Black Hills VA 
Medical Center (VAMC), Fort Meade, South 
Dakota from 2004 up to the present time.  
In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

2.  The RO should send the veteran and 
her representative a letter requesting 
her to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.             

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that she has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination by a physician to determine 
the etiology of any current foot/ankle 
disability.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
current foot/ankle disability had its 
onset during the veteran's military 
service or is otherwise related thereto, 
to specifically include her documented 
inservice foot complaints.  In reaching 
these determinations, the doctor should 
review and address the service and post-
service medical records referred to 
above. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.           
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
her the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

